Citation Nr: 0835788	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability manifested as depression, anxiety and insomnia, to 
include as secondary to service-connected Hodgkin's disease, 
stage 2, status post radiation therapy and splenectomy.

2.  Entitlement to service connection for a disability 
manifested as chronic fatigue, pain, poor memory and 
concentration (hereinafter referred to as "chronic fatigue 
syndrome") to include as secondary to a service-connected 
Hodgkin's disease, stage 2, status post radiation therapy and 
splenectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to December 
1987 and from September 1990 to June 1991.  He also served in 
the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2005 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which denied the veteran's claims.

The veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge at the RO in 
January 2007.  At this hearing he withdrew his appeal of the 
RO's denial of a rating in excess of 20 percent for residuals 
of service-connected Hodgkin's disease, stage 2, status post 
radiation therapy and splenectomy and this matter is no 
longer in appellate status.

In October 2007 the Board remanded this matter to the RO for 
further development.  Such has been completed and this case 
is returned to the Board for further consideration.  

The appeal of the issue of entitlement to service connection 
for chronic fatigue syndrome is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  Competent medical evidence reflects that the veteran's 
claimed psychiatric disability manifested by depression, 
anxiety and insomnia, is being caused by polysubstance and 
alcohol abuse. 

2.  There is no competent medical evidence showing that the 
veteran has a psychiatric disability that is related to 
service, nor is it being caused or aggravated by his service-
connected Hodgkin's disease or its residuals.


CONCLUSION OF LAW

A psychiatric disability is not due to a service-connected 
disability, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in September 2004. Prior to the claim being denied 
in April 2005, a duty to assist letter was issued by the RO 
in November 2004, which discussed secondary service 
connection.  This letter provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  
Additional VA notice was sent in March 2006.  The duty to 
assist letters, specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Subsequently, the RO readjudicated the claim and 
issued a supplemental statement of the case in March 2008.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of January 2008 and 
addendum of February 2008 which included examination of the 
veteran and review of the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was advised of this in the March 2006 letter.  In March 2008, 
the issues were readjudicated and the RO issued a 
supplemental statement of the case.  

II. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. 
§§ 3.307, 3.309.

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

Congenital or developmental defects such as personality 
disorders and mental retardation are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence. 
38 C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he should be service connected for 
a psychiatric disorder as secondary to his service-connected 
Hodgkin's disease residuals.  He is noted to be service-
connected for Hodgkin's disease, stage 2, status post 
radiation therapy and splenectomy.

The veteran's service treatment records are noted to be 
silent for any complaints or diagnosis of any psychiatric 
disorder.  He was noted to be normal on entrance examination 
of August 1986 with no complaints of a psychiatric nature 
reported on the accompanying report of medical history.  He 
was treated for insomnia in March 1991 with a prescription of 
Dalmane, but no findings of a psychiatric disorder were 
given.  An April 1991 redeployment examination revealed that 
he declined psychiatric examination and his summary of 
defects was within normal limits.  His accompanying report of 
medical history was significant for his checking "yes" for 
frequent trouble sleeping, but he checked no for any other 
psychiatric problems.  His May 1991 demobilization 
examination was normal.  

After service, the veteran was diagnosed with Hodgkins 
disease in April 1993 and underwent a splenectomy and 
radiation therapy.  The VA records documenting his treatment 
for Hodgkins and the after treatment followup records from 
1993 through 1997 are silent for any psychiatric complaints.  
Likewise, the records from 1998 through 2000 are silent for 
any psychiatric complaints.  However, the veteran was shown 
to be taking prescription narcotics for multiple medical 
complaints and in August 2000 he reported that his drugs were 
stolen from his car.  Although the VA policy was generally 
not to replace lost or stolen drugs, it was decided that an 
emergent supply would be dispensed to last 30 days.  

In October 2000, the veteran is noted to have attended a 
support group for Persian Gulf veterans where a counselor 
spoke about post-traumatic stress disorder (PTSD) and 
explained the referral process, symptoms and the VA program.  
He then underwent examination for PTSD symptoms in November 
2000 by a Licensed Clinical Social Worker (LCSW) and 
discussed his Gulf War experiences such as seeing many dead 
bodies and feeling constantly threatened while serving during 
the war, and symptoms including depression, nightmares, 
avoidance and suicidal thoughts.  He had poor sleep and 
startled easily.  Considering his symptoms of depression, the 
LCSW referred him for a full psychiatric evaluation.  His 
symptoms and signs were significant for PTSD and Major 
Depression and the impression was probable PTSD and Major 
Depression.  

In November 2000 on referral by the LCSW who saw him for 
prescreening for PTSD, he underwent psychiatric screening of 
his depressive symptoms which he claimed he had been 
experiencing since he returned from the Persian Gulf.  He 
claimed his symptoms had been worsening over the past year 
and especially in the last 2 months while being treated for 
an undiagnosed stomach condition.  His history was noted to 
include Hodgkins in 1993 with no recurrence to date.  Among 
his complaints were problems falling and staying asleep and 
only slept about 2-3 hours a night.  He also endorsed 
feelings of helplessness, hopelessness and guilt about not 
being able to provide for his family.  He also reported 
passive suicidal ideas, and auditory hallucinations.  He 
reported nightmares about the Gulf War.  He claimed he was 
normal prior to this and never sought help for this in the 
past.  His substance abuse history was noted to limited to 
tobacco and occasional beer use of about a six pack once a 
week.  He denied increased use or withdrawal symptoms.  He 
admitted to smoking marijuana in the past and used Lortabs 
and Percocets off the street occasionally.  He denied current 
street or prescription drug use and denied IV drugs.  Mental 
status examination revealed symptoms congruent with 
depression with mood poor and not happy and affect congruent 
with mood.  The axis I diagnosis was Major depression, 
severe, rule out depression due to general medical condition, 
rule out PTSD.  Axis II was deferred.  

In January 2001 the veteran underwent intake into the VA PTSD 
program and discussed claimed stressors regarding his wartime 
experiences and symptoms of PTSD such as anxiety and poor 
sleep.  He also endorsed intrusive thoughts about the war and 
irritability, but did not endorse flashbacks, or 
physiological reactivity.  Following the evaluation he was 
diagnosed with PTSD and depression not otherwise specified 
(NOS).  Records thereafter reflect that he was noncompliant 
with the requirements for the PTSD program, with a  May 2001 
letter noting that he had failed to report for psychiatric 
testing a second time, and was to be removed from the PTSD 
psychoeducation waiting list with no further appointments 
with the reporting VA psychologist until he called and 
requested one.  He was noted to have scoring on 30 minute 
testing consistent with moderate levels of depression and 
scores consistent with PTSD.  However in July 2001 he failed 
to attend psychiatric testing for a third time and was 
removed from the PTSD program with no further services to be 
offered unless he had his testing.  He was noted to continue 
with prescription treatment for PTSD by another VA doctor.  
Also in July 2001 he is noted to have lost his job due to a 
conflict with a supervisor.  He also was noted to request 
stronger medications.  He continued to be diagnosed with 
PTSD.  

In August 2001 the veteran signed a pain contract.  He was 
out of his narcotics medication.  The doctor did not intend 
to refill the medications which were noted to be far in 
excess to his current symptoms.  He was noted to receive 360 
Percocets and 60 morphine tablets.  However his last drug 
screen was noted to be negative for opiates which the doctor 
indicated was questionable.  He continued to carry a 
diagnosis of PTSD in September 1991 with ongoing complaints 
of poor sleep.  In October 2001 a diagnosis of depression 
with anxiety disorders was given.  He was also noted to be 
status post Hodgkin's lymphoma in these records.  In November 
2001 he was noted to be seeking increased pain medications.  
Another November 2001 note from a doctor addressing 
gastrointestinal problems took note of the veteran's heavy 
use of strong narcotics and recommended the psychiatric 
department help wean him off of strong narcotics.   He 
continued to be diagnosed with PTSD.  

The veteran underwent psychiatric evaluations for Social 
Security in March 2002 and August 2003.  In the March 2002 
examination he had an anxious, depressed mood with occasional 
suicidal thoughts as he and his wife were divorcing.  He 
reported having drank a case or 2 of beer daily and last had 
a 6 pack 2 days earlier.  There was no evidence of a thought 
disorder and he was diagnosed with dysthymic disorder and 
alcohol abuse in partial remission.  The August 2003 
examination noted the veteran to continue feeling emotionally 
bad and depressed.  He admitted to being a recovering drug 
and alcohol addict.  He reported some startle response 
problems with people coming up behind him and of paranoid 
thoughts after returning from the Gulf War.  Mental status 
showed him to have limited ability to think abstractly, and 
with dysphoric affect and hallucinations reported along with 
moderate anxiety.  He also reported poor sleep and 
sleepwalking behavior.  Following the examination which 
included testing he was diagnosed with alcohol dependence, 
polysubstance dependence, PTSD, chronic, moderate, rule out 
malingering.  The Axis II diagnosis was mild mental 
retardation. 

At the end of February 2003, the veteran entered a VA 
inpatient treatment facility.  He initially had been admitted 
for severe back pain diagnosed as possible osteomyelitis, but 
was sent to psychiatry and substance abuse treatment program 
(SATP) for addiction to drugs.  His stay was noted to be 
fairly tumultuous as he was shown to be manipulative and 
eventually was found to have illicit Clonozepam.  It was 
decided that his request for addiction treatment was probably 
not genuine as he was staying intoxicated on the inpatient 
unit in violation of the VA Center's policy for drug 
possession.  He was given an irregular discharge in March 
2003 due to noncompliance and illegal activities.  The 
discharge diagnosis was noncompliance, polydrug dependence, 
history of mood disorder NOS.  The Axis II diagnosis was 
denial.  

A March 2003 VA general examination included review of the 
claims file.  He was noted to have multiple medical problems.  
He had been in remission from Hodgkins lymphoma since 1993.  
However he was constantly tired, fatigued and had a lack of 
energy and endurance.  At the time of this examination he was 
on the psychiatric ward for detoxification of alcohol and 
cocaine.  He was drinking heavily and constantly drank 18 
packs of beer at a time.  He also had polysubstance abuse 
especially cocaine.  The rest of the examination discussed 
his multiple medical problems.  The diagnoses included 
history of Hodgkins disease in 1993 status post chemotherapy 
and splenectomy in remission from Hodgkins.  He was also 
diagnosed with history of alcohol and cocaine abuse currently 
inpatient treatment for detoxification.

VA records from April 2003 for infectious disease for 
osteomyelitis revealed continued complaints of anxiety and 
depression with suicidal ideations the past month.  He had a 
psychiatric consultation in April 2003 which noted a history 
of PTSD, depression and polysubstance abuse.  He was noted to 
be worked up for osteomyelitis and referred to psychiatry for 
evaluation of depression of suicidal ideas and depression.  
He claimed he was chronically depressed since Desert Storm 
and reported PTSD stressors such as dead bodies and symptoms 
such as nightmares.  He had a previous history of treatment 
at the PTSD clinic but was noncompliant and was last seen in 
2002.  He was also recently discharged from a SATP on 
irregular discharge.  He reported a history of suicide 
attempt at age 13 after breaking up with a girlfriend.  He 
reported starting cocaine use 1 year ago and last used a few 
months ago.  He was vague about his alcohol use and said he 
last drank a few months ago.  His longest sobriety was for 
about a month.  Following mental status examination he was 
diagnosed with Axis I polysubstance abuse, acute remission, 
depression NOS, rule out PTSD, rule out factitious disorder 
versus malingering.  His Axis II diagnosis was personality 
disorder NOS, antisocial traits.  The veteran was noted to 
give a lot of conflicting statements and at time was 
untruthful in giving a history but there did not appear to be 
clear cut secondary gain.  He had a history of noncompliance 
and erratic behavior as shown during his stay at the VA 
medical center in March 2003.  It was difficult for this 
psychiatrist to say whether his symptoms were genuine.  He 
still had dependency issues which needed addressing before 
addressing any other psychiatric issues.  

An April 2003 addendum from a different doctor agreed with 
the above opinion.  The only objectively demonstrable 
clinical problem in the veteran's presentation and record was 
his polysubstance dependence.  Anti Social personality issues 
most likely were the foundational pathology.  If his Desert 
Storm experience was limited to the local National Guard 
maintenance unit it was unlikely that he saw lots of dead 
bodies.

VA treatment records reflect continued problems with 
substance abuse.  In October 2003 he violated his pain 
contract and was not to receive any more narcotics until he 
attended class and understood the agreement.  In November 
2003 he reported being cut off of Methadone as it wasn't 
strong enough and felt like he was in withdrawal.  He was 
craving cocaine but did not want to go back to it.  

A January 2004 VA examination found that the veteran met the 
criteria for a diagnosis of an anxiety disorder (PTSD) 
related to active service and depression NOS due to his 
general medical condition.  This was based on review of the 
records in the claims file and examination of the veteran 
that included a history from him of stressors of seeing many 
bodies and of feeling constantly in danger and symptoms such 
as some paranoid thoughts, crying spells, poor sleep and 
nightmares.  His psychiatric history was noted to include a 
history of drinking since high school and abuse of multiple 
drugs including cocaine, Valium, Xanax and pain pills.  He 
last abused drugs prior to his March 2003 admission.  His 
history of noncompliance with VA PTSD program as well as his 
history of being diagnosed with Hodgkin's disease and treated 
in 1993 was also noted.  The Axis I diagnoses included 
Depressive disorder NOS secondary to service connected 
medical problems and anxiety disorder NOS related to active 
service.  

The Board notes that a May 2004 rating denied PTSD, and 
confirmed and continued prior denials based on there being no 
confirmed stressors.  He has not appealed this decision.  

VA treatment records from 2004 to 2005 reflect continued 
problems with substance abuse.  In June 2004 he was noted to 
have multiple medical problems and wanted an increase in his 
pain medication, but was noted to already be on 10 milligrams 
and was not a good candidate.  Generally he was depressed and 
crying at times and claimed he had not attended the VA 
psychiatric clinic because they did not call him.  He was 
deemed to need continued psychiatric help for his depression.  
In August 2004 he was noted to be using alcohol and cocaine 
for one week after a 2 year period of sobriety.  He was 
referred to the SATP and appeared motivated for treatment at 
this time.  He said he was alcoholic and addicted to crack.  
In October 2004 he claimed his methadone had been stolen and 
wanted it replaced.  He was noted to have signed a pain 
contract which points out that the VA does not replace lost 
or stolen medication.  Questions were raised as to why he 
carries medications in his car.  In December 2004 he was 
noted to be in jail, with the reason for his incarceration 
not given.  Treatment records from 2005 address other medical 
problems with no psychiatric treatment given.  The VA problem 
list continued to list PTSD and depression from 2004 through 
2005.

The report of a January 2008 VA psychiatric examination did 
not include a claims file review.  The veteran gave a history 
and there appears to have been some computerized VA records 
available to review.  He had a history of inpatient VA 
medical treatment from February to March of 2003 with an Axis 
I diagnosis of noncompliance polysubstance dependence and a 
history of mood disorder not otherwise specified (NOS).  His 
discharge from this psychiatric treatment was listed as 
irregular.  A search of his hospital area showed illicit 
Clonazepam and his was discharged as noncompliant.  He was 
not presently enrolled in any mental health treatment since 
then.  He reported a prescription of Sertraline by his 
primary care provider.  He gave a significant history of 
substance abuse.  This included alcohol abuse from 1991 to 
1997, cocaine abuse since 2002 and crack and methamphetamine 
use recently.  Current treatment notes reflected he now used 
12 beers a day.  He never attended a substance abuse program.  
He had a history of treatment for a history of non Hodgkins 
lymphoma from 1993 and orthopedic problems.  He also had a 
history of violating his narcotic pain contract according to 
treatment records.  

His current complaints primarily were complaints of nighttime 
insomnia and wanting to sleep all the time and laying in bed 
all day.  His primary care doctor prescribed an 
antidepressant but he did not want to take it because he did 
not like how it made him feel.  He said he watches TV and 
cries and wants to lay around and be alone.  He did not like 
crowds and would sit with his back to the wall so he could 
see everyone.  He reported daily suicidal ideations and most 
recent suicidal plans 2 weeks ago.  He reported a history of 
having a relationship with a woman in December 2007 which did 
not work out and he has reported suicidal ideations and 
depression related to this breakup.  He reported a history of 
having put a gun under his chin about 4 years ago, when on 
the influence of drugs.  He gave a history of having his VA 
pain medications discontinued due to positive drug tests for 
cocaine and methamphetamine.  He reported not keeping mental 
hygiene appointments because they made him feel bad and was 
not enrolled in such care.  He felt he was treated badly by 
the psychiatric department during his hospital stay in 2003.  
He alleges that he reported for rehab but was kicked out.  He 
reported that in 2006 he took both cocaine and 
methamphetamines. He reported continuous depression for 5 
years.  He did not want treatment at the VA mental health but 
did promise a judge in Nashville that he would do so.  He 
claimed that prior to 1990 he felt okay but after Desert 
Storm he could not handle death.  He was not in combat but 
served in a maintenance unit and saw many dead people.  He 
reported receiving Social Security disability benefits for 
his back in 2000.  A functional review of systems revealed 
additional symptoms such as problems concentrating and 
remembering.  He gets easily distracted since his cancer 
treatment in 1993.  He was noncompliant in his primary care 
treatment.  He did not take his Sertaline and misused 
Clonazepam.  He described no improvement in his insomnia or 
depressive symptoms.  

Mental status examination revealed no distracting tics or 
mannerisms.  He was cooperative and socially appropriate 
throughout the interview.  His mood was "tired and nervous" 
which was consistent with his overall affect, which was 
constricted and he appeared fatigued.  He was oriented time 3 
and his intelligence was estimated to be average.  He had 
passive suicidal ideations but no plan.  He described 
symptoms of depression with continued depressed mood, 
insomnia and low motivation.  He described anxiety symptoms 
and felt he was being watched and ridiculed by others.  The 
examiner did not think the veteran had actual paranoid 
ideations but he had ideas of reference regarding being 
watched and ridiculous and he reported being nervous in 
crowds.  These ideas of reference were more a symptom of 
anxiety rather than of psychosis.  He denied ritualistic 
behaviors or panic attacks.  He described impaired impulse 
control such as an inability to resist urges to use cocaine 
and drugs.  He described intense anger and being easily 
provoked.  His thought processes were goal directed, logical 
and coherent.  There was no sign of psychosis.  The judgment 
for hypothetic situations was intact.  His insight for his 
current situation was not apparent.  He was unable to assign 
any connection between his pervasive substance abuse and 
symptoms of anxiety, insomnia and depression.  Cognitive 
problems were noted on testing.  His remote memory was intact 
but his short term memory was impaired.  He complained of 
being singled out but the VA as a drug seeker and felt 
discriminated against when seeking pain treatment.  He felt 
the VA would not prescribe narcotics due to his continued 
drug relapses.  

The assessment was that based on these findings it appears 
that the veteran has a diagnosis of polysubstance abuse and 
personality disorder NOS.  His current social and economic 
situation was consistent with the course of these diagnoses 
as expressed in his psychiatric history and mental status 
examination.  His contentions was that he is unemployed due 
to effects of a mental disorder is supported by the diagnosis 
in this report.  Factors and findings supporting his 
contentions can be described as insomnia, anxiety and 
depressed moods secondary to polysubstance dependence.  He 
was currently using cocaine and alcohol in excess and had a 
history of methamphetamine use and violating his pain 
contract.  He also had a history of abusing his prescription 
Clonazepam.  He reported a history of legal problems (DUI) 
associated with addiction.  The examiner found the veteran 
incapable of managing his benefits due to his addiction.  
There were no additional tests needed.  

The Axis I diagnosis was polysubstance dependence which was 
not service-connected.  His Axis II diagnosis was personality 
disorder, NOS.  Axis III diagnosis included lymphoma and 
multiple physical complaints involving his back and extremity 
pain.  His GAF was 45.  

The examiner discussed the relationships of the veteran's 
current diagnoses to service and to his lymphoma.  The 
examiner again discussed the veteran's drug use history in 
detail.  He was noted to have abused alcohol, cocaine, 
methamphetamine and Clonazepam over the past 12 months.  He 
appeared deliberately vague and superficial in describing his 
symptoms.  He did not appear to meet the full criteria for a 
specific personality disorder and was assigned personality 
disorder NOS.  His character structure was noted to include 
marked impulsivity, immature coping, and history of unstable 
and intense interpersonal relationships.  His cocaine and 
methamphetamine use dated to 2002.  Neither his polysubstance 
abuse nor his personality disorder appeared to be service-
connected diagnoses.  

The veteran was noted to describe anxiety associated with his 
service.  Most of his descriptions of anxiety were related to 
typical hardships of overseas service that any service member 
would typically experience.  He described difficulties with 
coping with routine life situations.  He described no lengthy 
periods of sobriety where any mood or anxiety symptoms may 
have emerged separately from substance dependence in any 12 
month period.  

The veteran was found to have a chronic disorder manifested 
as having symptoms of depression, anxiety and insomnia.  He 
also had poor memory and concentration, fatigue and suicidal 
ideations.  The evidence reviewed and his own history 
revealed that it was not likely that these symptoms emerged 
from any period of active service.  No impairments were noted 
during the time when he was on active duty.  Rather his 
symptoms can be explained by his diagnosis of polysubstance 
dependence.  He again was noted to have abused multiple 
substances within the past 12 months.  He reported his most 
prominent mood and anxiety symptoms having begun 
approximately 5 years ago which coincided with the beginning 
of his cocaine use.  The various substances that he abused 
were noted to cause symptoms like those he complained of, 
including insomnia, memory loss, sleep problems, anxiety, 
depression, suicidal thoughts etc.  Any underlying mood or 
anxiety disturbances from the veteran may have had as a 
result of active service are eclipsed by the effects of the 
substance abuse noted above.  

In addressing the questions about his symptoms such as 
insomnia, memory problems, poor concentration, anxiety and 
depression being caused or aggravated beyond natural 
progression by his Hodgkins disease and treatment status post 
radiation and splenectomy, the examiner noted that this 
treatment took place in 1993.  There did not appear to be a 
proximal association between his current psychiatric 
complaints and that time frame.  Chronologically he reported 
his most impairing mood disturbances, insomnia and anxiety as 
beginning in 2002.  He was also noted to have been evaluated 
for PTSD in 2000.  Again it is difficult to differentiate 
between his alcohol use in 1991 to present and any underlying 
mood/anxiety disturbance because of the alcohol dependence 
would eclipse any underlying disorder.  Additionally he 
appeared vulnerable to mood and anxiety symptoms because of a 
personality disorder that is likely developmental and would 
not be service-connected or related to any treatment for 
cancer.

A February 2008 addendum with a claims file review done by 
the same examiner who conducted the January 2008 examination 
took note of the additional findings including the veteran's 
admission into an inpatient psychiatric facility after the 
January 2008 examination, with a discharge diagnosis of major 
depressive disorder and cocaine dependence.  He was referred 
to the substance abuse treatment program (SATP) in February 
2008.  As of the date of this addendum he was not enrolled.  
Since his discharge from inpatient care he was referred to 
neurology for questionable seizures disorder.  This history 
was completely subjective with no records of any seizure 
prescriptions other than Clonazepam which he abused in the 
past.  Other findings included a disability examination 
performed by the VA in January 2004 which diagnosed him with 
depressive disorder NOS as a service-connected condition 
secondary to medical problems that are from active duty.  At 
one point the veteran was assigned a disability rating of 0 
percent for depressive disorder.  He was also diagnosed with 
anxiety disorder NOS and polysubstance dependence with no 
mention of specific substances.  A previous Social Security 
examination diagnosed dysthymic disorder and alcohol abuse in 
March 2002 and an August 2003 Social Security examination 
diagnosed alcohol dependence, polysubstance dependence, PTSD 
rule out malingering and an Axis II diagnosis of mild mental 
retardation.  
 
The examiner's opinion was that the veteran had been 
diagnosed with multiple mental disorders over the years.  No 
mental health treatment was noted from active duty.  He 
participated minimally in the mental health clinic since 
service.  The examiner recited the history of his treatment 
from 2000 to 2003 in detail.  Despite being diagnosed with 
multiple mental disorders over the years, his vague 
generalized symptoms of anxiety and depression remain 
inseparable from his addictive disorder.  Further, despite 
his contentions that he has a separate depressive or anxiety 
disorder from his addiction problems, there is objective 
evidence in the medical records that he has abused substances 
over the years.  Again the veteran's lengthy drug history was 
recited in detail.  Thus the veteran's diagnoses and findings 
from the January 2008 VA examination are unchanged.  A review 
of the claims file yielded further evidence in regards to his 
disability seeking and substance abuse behaviors.  

The examiner further noted that the veteran was using cocaine 
and alcohol near the time of the last VA examination and 
these could cause symptoms such as sleep problems, cognitive 
impairments and mood changes such as seen with anxiety and 
depression.  Likewise the veteran had a history of using 
Clonazepam which can also cause anxiety and mood changes like 
depression.  His history of narcotics use around the time of 
the VA examination likewise could cause depression and 
anxiety.  In summary, any depressive symptoms that the 
veteran may have in relation to any service-connected medical 
problems are inseparable from his depression and anxiety and 
insomnia symptoms related to his polysubstance dependence as 
noted above and in the January 2008 VA examination.  The 
examiner noted that the categories of substance abuse listed 
in the DSM-IV reflect that it takes 1 year sobriety to be 
classified as full remission.  If the veteran still has mood 
and anxiety symptoms after being in treatment and sober for 
12 months, his symptoms if still present would more likely be 
separable from those from polysubstance dependence.

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a psychiatric disorder.  The records have at 
times shown different psychiatric diagnoses including 
depressive disorder NOS, anxiety disorder and PTSD, which as 
noted earlier was denied by the RO in an unappealed rating 
decision in May 2004 based on lack of stressors.  He was even 
diagnosed with PTSD and a depressive disorder in a January 
2004 VA examination, which found that the veteran met the 
criteria for a diagnosis of an anxiety disorder (PTSD) 
related to active service and depression NOS due to his 
general medical condition.   

However, the bulk of the evidence reflects that the cause of 
the apparent psychiatric disorder is more likely than not due 
to the veteran's long term abuse of multiple drugs and 
alcohol and outweighs the findings and opinion from the 
January 2004 examination.  He is shown over the course of the 
years in the records to have had issues not only with illicit 
drugs and alcohol, but also prescription drug abuse, which 
notably resulted in his being discharged from a substance 
abuse program in 2003.  In addition he repeatedly has had 
problems violating his VA pain contracts with his narcotics.  
He also is noted to have had noncompliant behavior with 
earlier psychiatric treatment and was discharged from a PTSD 
program due to repeated failures to attend psychiatric 
testing for such program, thereby raising questions as to the 
validity of such a diagnosis.  He is shown in the records to 
have credibility issues with suggestions of possible 
malingering raised in records from April 2003 wherein 2 
separate psychiatrists from a psychiatric consult were in 
agreement as far as questioning the truthfulness of the 
veteran's history and complaints regarding possible PTSD 
symptoms and stressors and noted that the only clear cut 
problem shown was his substance abuse problems and 
indications of an antisocial personality disorder.  They also 
indicated that any legitimate psychiatric symptoms the 
veteran may have are clouded by his substance abuse problems.  

The opinions from the examiner in the January 2008 
examination and the February 2008 post claims file review 
addendum clearly state that the veteran's symptomatology at 
present appears to stem from his substance abuse issues and 
alcohol issues and that service-connection is not warranted.  
The examiner pointed out that the veteran would need to be 
sober for no less than a year in order to be able to clearly 
separate any psychiatric disorder from any substance abuse 
disorder.  The veteran has failed to maintain sobriety for 
any such time according to this examiner who pointed out the 
veteran's abused alcohol, cocaine, methamphetamine and 
Clonazepam over the past 12 months and in fact in the 
February 2008 addendum noted that the using cocaine and 
alcohol near the time of the last VA examination and these 
could cause symptoms such as sleep problems, cognitive 
impairments and mood changes such as seen with anxiety and 
depression.  The Board notes that service-connection 
compensation is precluded for substance abuse that is a 
result of the veteran's willful misconduct and unrelated to a 
service- connected disability.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(n), 3.301(d).  In this regard, service-
connected disability compensation may be awarded for an 
alcohol or drug abuse disability secondary to a service-
connected disability, and evidence of alcohol or drug abuse 
may be used as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).  In any event, a review of the 
claims folder indicates that the veteran has never filed a 
claim for service connection for alcohol or drug dependence.  
The Board may not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108 
(West 2002).  

The examiner in the January and February 2008 VA examination 
also diagnosed the veteran with a personality disorder, NOS 
and opined that his personality disorder was not a diagnosis 
for which service-connection would be warranted.  Elsewhere 
the VA and Social Security records before these examinations 
are noted to include diagnoses of personality disorder 
including antisocial personality and even mild mental 
retardation.  As these are congenital or developmental 
defects, they are not diseases or injuries for the purposes 
of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2007).

The evidence also fails to show that the veteran has a 
psychiatric disorder that was aggravated by the veteran's 
service-connected Hodgkin's disease or any residuals therein.  
Again the examiner in the January 2008 examination and the 
February 2008 post claims file review addendum VA examination 
expressed that it is unlikely that the service-connected 
Hodgkin's disease, stage 2, status post radiation therapy and 
splenectomy accelerated any psychiatric disorder beyond its 
natural progression, as no specific psychiatric disorder can 
be shown apart from the symptoms of substance abuse.  
Although the veteran has been diagnosed with a personality 
disorder and mild mental retardation in the various 
psychiatric treatment records including the most recent 
examinations of January and February 2008, as noted above, 
service connection for such disorder(s) must be denied as a 
matter of law; in service aggravation of such disorder is 
irrelevant.

Finally, service connection is not warranted for a 
psychiatric disorder either on a direct or presumptive basis.  
The service treatment records fail to show a psychiatric 
disorder was manifested in service and there is no evidence 
of a psychosis being manifested within a year of his 
discharge.  

Aside from the veteran's own contentions, there is no 
evidence linking the veteran's claimed psychiatric disability 
to service or as secondary to service-connected Hodgkin's 
disease or its residuals.  In the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert, supra.


ORDER

Service connection for a psychiatric disorder is denied.


REMAND

Regarding the veteran's claim for entitlement to a chronic 
fatigue syndrome to include as secondary to his Hodgkin's 
disease and residuals, a review of the evidence reflects that 
there are procedural and developmental problems that must be 
addressed prior to further adjudication of this matter.

A review of the December 2007 VA endocrinology consultation 
for C&P purposes reveals it to be noncompliant with the 
directives of the Board's October 2007 remand.  This action 
is found to be noncompliant with the Court decision in 
Stegall v. West, 11 Vet. App. 268 (1998), thereby 
necessitating a remand for compliance.  The Board directed an 
examination be conducted by the appropriate specialist(s) 
including in lymphatic or endocrine disorders and any other 
specialist deemed necessary.  The examiner was to review the 
claims file and examine the veteran prior to providing 
opinions as to the etiology of the claimed chronic fatigue 
syndrome on appeal.  

There is no indication in this record that such was done, but 
merely an opinion was obtained from a VA endocrinologist who 
gave an opinion that there was no evidence for an 
endocrinological cause of chronic fatigue based on review of 
some laboratory findings and gave other possible causes for 
the fatigue including sleep apnea, possible hepatitis, 
possible significant physical deconditioning due to back pain 
and possible rheumatological disease.  No indication is given 
that the claims folders were reviewed or the veteran 
examined.  There was also no indication as to whether further 
evaluation by a different specialist in lymphatic disorders 
was indicated; instead the examiner simply said no further 
endocrinological evaluation was needed.

Furthermore, it appears that this evidence was not reviewed 
by the AOJ in the March 2008 supplemental statement of the 
case.  This report is neither listed in the evidence section 
nor cited in the reasons and bases for denying entitlement 
for a chronic fatigue syndrome.  Instead the AOJ cited 
findings from the January and February 2008 VA psychiatric 
evaluations as the basis for continuing to deny this claim.  
Pursuant to 38 C.F.R. § 20.1304(c) (2007), any additional 
pertinent evidence received by the Board in response to a 38 
C.F.R. § 20.903 notification that has not already been 
considered by the AOJ must be referred to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claimant.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The AOJ should schedule the veteran 
for VA examination(s) by the appropriate 
specialists including in lymphatic or 
endocrine disorders and any other 
specialist deemed necessary, to determine 
the nature and etiology of the veteran's 
claimed disability manifested as 
depression, anxiety and insomnia, and his 
claimed disability manifested as chronic 
fatigue, pain, poor memory and 
concentration.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail. The 
examiner should address the following:  
Does the veteran have any current, chronic 
disorder manifested as chronic fatigue, 
pain, poor memory and concentration? If 
so, is it at least as likely as not that 
any such disorder or disorders began in 
service? The findings in the service 
treatment records showing insomnia and 
fatigue complaints should be addressed in 
answering this question.  If such 
disorder(s) manifested as chronic fatigue, 
pain, poor memory and concentration did 
not begin in service is it at least as 
likely as not that any such disorder or 
disorders is/are being caused or 
aggravated beyond natural progression by 
symptoms caused by the Hodgkin's disease, 
stage 2, status post radiation therapy and 
splenectomy? In answering this question, 
the examiner must separate any symptoms 
attributable to the Hodgkin's disease, 
stage 2, status post radiation therapy and 
splenectomy from any nonservice-connected 
medical condition shown to be present.  
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  Following completion of the above, the 
AOJ should re-adjudicate the veteran's 
claim for service connection on a direct 
and secondary basis.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include consideration of 
Allen, supra.  An appropriate period of 
time should be allowed for response.

No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2007).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


